UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4778


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARLOS TORRES, a/k/a Sombra,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:08-cr-00107-RJC-DLH-1)


Submitted:   September 29, 2011           Decided:   October 4, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, FEDERAL DEFENDERS OF
WESTERN NORTH CAROLINA, INC., Ross H. Richardson, Assistant
Federal   Public  Defender,   Charlotte, North   Carolina,  for
Appellant.   Ann Magee Thompkins, United States Attorney, Kevin
Zolot, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina; Thomas Richard Ascik, Amy Elizabeth Ray, Assistant
United   States  Attorneys,   Asheville, North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Carlos    Torres       pled        guilty         to     robbery         affecting

interstate commerce in violation of 18 U.S.C. § 1951 (2006), and

possession of a firearm during and in relation to a crime of

violence in violation of 18 U.S.C. § 924(c)(1)(A)(ii) (2006).

The    district    court      sentenced          him   to    a      total    of    120    months

imprisonment.         Torres’ counsel filed a brief in accordance with

Anders    v.    California,      386    U.S.       738      (1967),      stating        that,    in

counsel’s view, there are no meritorious issues for appeal, but

questioning whether Torres’ sentence was reasonable.                                Torres was

advised of his right to file a pro se supplemental brief, but

has not done so.         Finding no reversible error, we affirm.

               We have reviewed Torres’ sentence and conclude that it

was    properly       calculated      and    that        the      sentence        imposed       was

reasonable.       See Gall v. United States, 552 U.S. 38, 51 (2007);

see United States v. Llamas, 599 F.3d 381, 387 (4th Cir. 2010).

The district court followed the necessary procedural steps in

sentencing        Torres,       appropriately               treated         the     Sentencing

Guidelines as advisory, properly calculated and considered the

applicable Guidelines range, and weighed the relevant 18 U.S.C.

§     3553(a)    (2006)       factors       in     light       of      Torres’      individual

characteristics         and   history.           We    conclude         that      the    district

court    did    not     abuse   its     discretion           in       imposing     the    chosen

sentence.       See Gall, 552 U.S. at 41; United States v. Allen, 491

                                              2
F.3d 178, 193 (4th Cir. 2007) (applying appellate presumption of

reasonableness to within Guidelines sentence).

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      This   court   requires     that    counsel   inform      Torres,    in

writing,   of    the   right     to   petition   the   Supreme    Court    of    the

United States for further review.                If Torres requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                 Counsel’s motion must

state that a copy thereof was served on Torres.                        We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the   materials      before    the    court    and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                         3